Citation Nr: 0724148	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-02 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for back disability.  

2.  Entitlement to service connection for renal failure 
(renal disability).  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to August 
1994.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

During the course of this appeal, the veteran relocated to 
Pittsburgh, Pennsylvania, and in October 2002 the veteran's 
claims folder was transferred to the Pittsburgh, 
Pennsylvania, RO.

This case was previously before the Board in April 2004.  In 
that decision, the Board reopened and remanded the veteran's 
claim for service connection for back disability.  The Board 
also remanded the issues of entitlement to service connection 
for renal disability and hypertension.  Unfortunately, the 
claims for service connection for renal disability and 
hypertension must again be remanded to the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence does not indicate the veteran's 
back disability is related to his military service.




CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notice in 
September 2004.  The RO readjudicated the claim and sent him 
a supplemental statement of the case (SSOC) in December 2006, 
following the VCAA notice compliance action.  He was provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the notice.  His 
representative submitted written argument on his behalf in 
June 2007.  Therefore, there is no prejudice to the veteran 
because his claim was readjudicated by the RO after 
appropriate VCAA notice was provided.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the September 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in the 
December 2006 SSOC, including as it relates to the downstream 
disability rating and effective date elements of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records and a report of VA examination 
addressing the etiology of the claimed condition - the 
dispositive issue.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

Entitlement to service connection for back disability.  

With respect to Hickson element (1), VA examination in July 
2006 resulted in a diagnosis of chronic myofascial low back 
pain.  Hickson element (1) therefore has been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the service medical records show that the veteran was 
seen for complaints of back pain in service.  He was 
diagnosed as having chronic low back pain at separation 
examination in May 1994.  As such, the records confirm that 
the veteran was seen for back problems in service.

With respect to Hickson element (3), medical nexus, the 
question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, there 
is no competent medical evidence of record which establishes 
a nexus between the veteran's in-service back problems and 
his current back disability.  

In an October 2006 addendum to the July 2006 VA examination 
report, the VA examiner opined that it was not at least as 
likely as not that the veteran's back problems were related 
to his military service.  The examiner noted that despite the 
veteran's complaint of back pain at separation from service, 
he was without low back pain until 2003.  

There is no medical opinion to the contrary.  The only 
evidence which serves to connect the veteran's back 
disability to his period of service is statements of the 
veteran.  It is now well settled, however, that laypersons 
without medical training, such as the veteran, are not 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2002) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's opinions on medical matters such as 
nexus are accordingly lacking in probative value.

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met with respect to the claim.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for back 
disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for back disability is 
denied.  


REMAND

Reasons for remand

Entitlement to service connection for renal failure (renal 
disability).  

In its April 2004 remand, the Board instructed the RO to 
schedule the veteran for an appropriate VA examination to 
determine the nature, extent and etiology of his hypertension 
and renal disability.  Among other things, the examiner was 
requested to provide an opinion "as to whether it is at 
least as likely as not that his hypertension and/or renal 
disability is either related to or had its onset during his 
period of service . . . ."  The examiner was also asked to 
indicate whether the veteran's renal disability is related to 
his hypertension.  

In July 2006, the veteran was afforded a VA examination to 
determine the etiology of his renal dysfunction.  The 
examination was performed by Dr. K.N.K.H.  Following the 
examination, the examiner indicated that the veteran's 
hypertension was a manifestation of his kidney disease.  The 
examiner, however, neglected to provide an opinion as to 
whether the veteran's renal dysfunction was related to his 
military service.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.

Entitlement to service connection for hypertension.  

As evidence in the file suggests a relationship between the 
veteran's hypertension and his renal disability, the Board 
finds that consideration of the matter of entitlement to 
service connection for hypertension is deferred pending 
completion of the above development.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the 
July 2006 VA examiner (Dr. K.N.K.H.) 
for the purpose of obtaining an 
addendum.  If this examiner is 
unavailable the case is to be referred 
to another appropriate VA examiner.  
The examiner should review of the 
claims file.

The examiner should opine as to whether 
it is at least as likely as not that 
the veteran's renal disability is 
either related to or had its onset 
during his period of service, or within 
one year of his discharge in August 
1994.  The examiner should set forth 
the complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

2.  Review the addendum to ensure it 
contains the requested medical opinion 
in response to the question posed.  If 
not, take corrective action. 38 C.F.R. 
§ 4.2 (2006); Stegall, supra.

3.  Then readjudicate the claims for 
service connection for back disability 
and hypertension in light of the 
additional evidence obtained.  If these 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


